Exhibit 10.73

2000 DUN & BRADSTREET CORPORATION

NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

[Award Date]

This RESTRICTED STOCK UNIT AWARD (this “Award”) is being granted to
                    (the “Participant”) as of this      day of         , 2012
(the “Award Date”) by THE DUN & BRADSTREET CORPORATION (the “Company”) pursuant
to the 2000 DUN & BRADSTREET CORPORATION NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE
PLAN (the “Plan”). Capitalized terms not defined in this Award have the meanings
ascribed to them in the Plan.

 

  1. Grant of Restricted Stock Units. The Company hereby awards to the
Participant pursuant to the Plan             restricted stock units (“RSUs”).
Each RSU constitutes an unfunded and unsecured promise of the Company to deliver
(or cause to be delivered) to the Participant, subject to the terms of this
Award and the Plan, one share of the Company’s common stock, par value $.01
(“Share”) on the delivery date as provided herein. Until delivery of the Shares,
the Participant has only the rights of a general unsecured creditor, and no
rights as a shareholder, of the Company.

 

  2. Vesting and Payment. Subject to Sections 3 and 8, the restrictions on the
RSUs shall lapse and the underlying Shares shall be deliverable on the “Payment
Date,” which shall be the earlier of (x) the third anniversary of the Award Date
or (y) the Participant’s Separation from Service for any reason. The foregoing
provisions notwithstanding, and subject to the provisions of Section 7 below,
the Company may cause the restrictions on such number of RSUs to lapse prior to
the Payment Dates to the extent necessary to satisfy any Tax-Related Items (as
defined in Section 7 below) that may arise before the Payment Dates.

 

  3. Additional Deferral. In accordance with a valid and timely election, the
Participant may delay the Payment Date to the date of the Participant’s
Separation from Service. An election to defer will be considered timely only if
it is filed on or before December 31 prior to the Award Date (the “Deferral
Election Deadline”). Such election will become irrevocable as of the Deferral
Election Deadline.

 

  4. Voting. The Participant will not have any rights of a shareholder of the
Company with respect to RSUs until delivery of the underlying Shares.

 

  5. Dividend Equivalents. Unless the Board determines otherwise, in the event
that a dividend is paid on Shares, an amount equal to such dividend shall be
credited for the benefit of the Participant based on the number of RSUs credited
to the Participant as of the dividend record date, and such credited dividend
amount shall be in the form of an additional number of RSUs (which may include
fractional RSUs) based on the Fair Market Value (as defined in the Plan) of a
Share on the dividend payment date. The additional RSUs credited in connection
with a dividend will be subject to the same restrictions as the RSUs in respect
of which the dividend was paid, including, without limitation, the provisions
governing time and form of settlement or payment applicable to the associated
RSUs.



--------------------------------------------------------------------------------

  6. Transfer Restrictions. The RSUs are not subject to assignment by the
Participant. If a Participant does make an assignment of any RSUs, the Company
may disregard such assignment and discharge its obligation hereunder by making
payment as though no such assignment has been made.

 

  7. Withholding Taxes.

(a) The Participant acknowledges that, regardless of any action taken by the
Company, the ultimate liability for all income tax, social insurance, payroll
tax, fringe benefit tax, payment on account or other tax-related items related
to the Participant’s participation in the Plan and legally applicable to the
Participant (“Tax-Related Items”) is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Company. The
Participant further acknowledges that the Company (1) makes no representations
or undertakings regarding the treatment of any Tax-Related Items in connection
with any aspect of the RSU, including, but not limited to, the grant, vesting or
settlement of the RSU, the subsequent sale of Shares acquired pursuant to the
settlement and the receipt of any dividend equivalents or dividends; and
(2) does not commit to and is under no obligation to structure the terms of the
grant or any aspect of the RSU to reduce or eliminate the Participant’s
liability for Tax-Related Items or achieve any particular tax result. Further,
if the Participant is subject to Tax-Related Items in more than one jurisdiction
between the Award Date and the date of any relevant taxable or tax withholding
event, as applicable, the Participant acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.

(b) Prior to any relevant taxable or tax withholding event, as applicable, the
Participant agrees to make adequate arrangements satisfactory to the Company to
satisfy Tax-Related Items. In this regard, the Participant authorizes the
Company or its agents, at its discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding in Shares to be issued upon vesting and
settlement of the RSU. In the event that such withholding in Shares is
problematic under applicable tax or securities law or has materially adverse
accounting consequences, by the Participant’s acceptance of the RSU, the
Participant authorizes and directs the Company and any brokerage firm determined
acceptable to the Company to sell on the Participant’s behalf a whole number of
Shares from those Shares issuable to the Participant as the Company determines
to be appropriate to generate cash proceeds sufficient to satisfy the obligation
for Tax-Related Items. Anything in this Section 7 to the contrary
notwithstanding, to avoid a prohibited acceleration under Code Section 409A, the
number of Shares subject to RSUs that will be permitted to be released and
withheld (or sold on the Participant’s behalf) to satisfy any Tax-Related Items
arising prior to the date the Shares are scheduled to be delivered pursuant to
Section 9 for any portion of the RSUs that is considered nonqualified deferred
compensation subject to Code Section 409A shall not exceed the number of Shares
that equals the liability for the Tax-Related Items.

 

2



--------------------------------------------------------------------------------

(c) Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the obligation for Tax-Related
Items is satisfied by withholding in Shares, for tax purposes, the Participant
is deemed to have been issued the full number of Shares subject to the vested
RSU, notwithstanding that a number of Shares are held back solely for the
purpose of paying the Tax-Related Items.

(d) Finally, the Participant agrees to pay to the Company any amount of
Tax-Related Items that the Company may be required to withhold or account for as
a result of the Participant’s participation in the Plan that cannot be satisfied
by the means previously described. The Company may refuse to issue or deliver
the Shares or the proceeds of the sale of Shares if the Participant fails to
comply with the Participant’s obligations in connection with the Tax-Related
Items.

 

  8. Change in Control. Subject to Section 9, if there is a Change in Control of
the Company, the restrictions on any unvested RSUs shall automatically lapse and
any undelivered Shares underlying the RSUs shall become deliverable (such
accelerated payment date, also being referred to herein as a Payment Date).

 

  9. Delivery of Shares. Until the Company determines otherwise and subject to
Section 7, delivery of Shares on the applicable Payment Date will be
administered by the Company’s transfer agent or an independent third-party
broker selected from time to time by the Company. In connection with a Change in
Control of the Company, the Company will deliver Shares on the accelerated
Payment Date contemplated under Section 8 provided the actual Change in Control
is a permissible distribution event under Section 409A of the Internal Revenue
Code (the “Code”) and, if otherwise, the Company will deliver the Shares on the
scheduled Payment Date. If (i) a Participant becomes entitled to a delivery of
the Shares underlying his or her RSUs by reason of the Participant’s Separation
from Service, and (ii) the Company determines that the Participant is a
“specified employee,” as that term is used in Code Section 409A, upon the
Participant’s Separation from Service, the Company will deliver the Shares on
the first day immediately following the expiration of the six-month period
following the Participant’s Separation from Service or, if earlier, the date of
the Participant’s death, to the extent such delayed payment is otherwise
required in order to avoid a prohibited distribution under Code Section 409A.

 

  10. Adjustments Upon Capitalization Events. The terms of this Award, including
the number of RSUs, shall be adjusted in accordance with Section 8(a) of the
Plan as the Board determines is equitably required in the event the Company
effects one or more share dividends, share splits, reorganization,
recapitalization, merger, consolidation, spin-off, combination or exchange of
Shares or other corporate exchange, or any other distribution to shareholders of
Shares other than cash dividends or any transaction similar to the foregoing.

 

  11.

Entire Agreement. The Plan is incorporated herein by reference and a copy of the
Plan can be requested from the Office of the Corporate Secretary Department, The
Dun & Bradstreet Corporation, 103 JFK Parkway, Short Hills, New Jersey 07078.
The Plan and

 

3



--------------------------------------------------------------------------------

  this Award constitute the entire agreement and understanding of the parties
hereto with respect to the subject matter hereof and supersede all prior
understandings and agreements with respect to such subject matter. To the extent
any provision of this Award is inconsistent or in conflict with any term or
provision of the Plan, the Plan shall govern. Any action taken or decision made
by the Board arising out of or in connection with the construction,
administration, interpretation or effect of this Award shall be within its sole
and absolute discretion and shall be final, conclusive and binding on the
Participant and all persons claiming under or through the Participant.

 

  12. Successors and Assigns. This Award shall be binding upon and inure to the
benefit of all successors and assigns of the Company and the Participant,
including without limitation, the estate of the Participant and the executor,
administrator or trustee of such estate or any receiver or trustee in bankruptcy
or representative of the Participant’s creditors.

 

  13. Severability. The terms or conditions of this Award shall be deemed
severable and the invalidity or unenforceability of any term or condition hereof
shall not affect the validity or enforceability of the other terms and
conditions set forth herein.

 

  14. No Advice Regarding Award. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendation regarding the
Participant’s participation in the Plan, or the acquisition or sale of
underlying Shares. The Participant is advised to consult with his or her
personal tax, legal, and financial advisors regarding the decision to
participate in the Plan before taking any action related to the Plan.

 

  15. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company. The Participant hereby agrees that all on-line
acknowledgements shall have the same force and effect as a written signature.

 

  16. Other Requirements. The Company reserves the right to impose other
requirements on the Participant’s participation in the Plan, on the RSU and on
any Shares acquired under the Plan, to the extent the Company determines it is
necessary or advisable for legal or administrative reasons, and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

 

  17. Waiver. The Participant acknowledges that a waiver by the Company of
breach of any provision of this Award shall not operate or be construed as a
waiver of any other provision of this Award, or of any subsequence breach by the
Participant or any other Participant.

 

  18. Governing Law.

(a) The laws of the State of New Jersey, U.S.A., including tort claims, (without
giving effect to its conflicts of law principles) govern exclusively all matters
arising out of or relating to this Award, including, without limitation, its
validity, interpretation, construction, performance, and enforcement.

 

4



--------------------------------------------------------------------------------

(b) Any party bringing a legal action or proceeding against any other party
arising out of or relating to this Award shall bring the legal action or
proceeding in the United States District Court for the District of New Jersey
and any of the courts of the State of New Jersey, U.S.A.

(c) Each of the Company and the Participant waives, to the fullest extent
permitted by law, (i) any objection which it may now or later have to the laying
of venue of any legal action or proceeding arising out of or relating to this
Award brought in any court of the State of New Jersey, U.S.A., or the United
States District Court for the District of New Jersey, including, without
limitation, a motion to dismiss on the grounds of forum non conveniens or lack
of subject matter jurisdiction; and (ii) any claim that any action or proceeding
brought in any such court has been brought in an inconvenient forum.

(d) Each of the Company and the Participant submits to the exclusive
jurisdiction (both personal and subject matter) of (i) the United States
District Court for the District of New Jersey and its appellate courts, and
(ii) any court of the State of New Jersey, U.S.A., and its appellate courts, for
the purposes of all legal actions and proceedings arising out of or relating to
this Award.

 

  19. Code Section 409A. This Award is intended to comply with Code Section 409A
and the guidance issued thereunder by the U.S. Internal Revenue Service and
shall be interpreted, operated and administered in a manner consistent with such
intent. If an unintentional operational failure occurs with respect to Code
Section 409A requirements, the Participant shall fully cooperate with the
Company to correct the failure, to the extent possible, in accordance with any
correction procedure established by the U.S. Internal Revenue Service. Further,
the Board may modify the terms of this Award, the Plan or both, without the
consent of the Participant, beneficiary or such other person, in the manner that
the Board may determine to be necessary or advisable in order to comply with
Code Section 409A and to avoid the imposition of any penalty tax or other
adverse tax consequences under Code Section 409A. This Section 19 does not
create an obligation on the part of the Company to modify the terms of this
Award or the Plan and does not guarantee that the Award or the delivery of
Shares under the Award will not be subject to taxes, interest and penalties or
any other adverse tax consequences under Code Section 409A. The Company will
have no liability to the Participant or any other party if the Award, the
delivery of Shares upon payment of the Award or other payment hereunder that is
intended to be exempt from, or compliant with, Code Section 409A, is not so
exempt or compliant or for any action taken by the Board with respect thereto.

 

  20. Appendix. Notwithstanding any provisions in this Award, the RSU shall be
subject to any special terms and conditions set forth in any Appendix to this
Award for the Participant’s country. Moreover, if the Participant relocates to
one of the countries included in the Appendix, the special terms and conditions
for such country will apply to the Participant to the extent the Company
determines that the application of such terms and conditions is necessary or
advisable for legal or administrative reasons. The Appendix constitutes part of
this Award.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Restricted Stock Unit Award Agreement has been duly
executed as of the date first written above.

THE DUN & BRADSTREET CORPORATION

 

By:  

 

Name:   Title:   Senior Vice President, General Counsel and Corporate Secretary

 

 

6



--------------------------------------------------------------------------------

APPENDIX

2000 DUN & BRADSTREET CORPORATION

NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD

This Appendix includes additional terms and conditions that govern the RSUs
granted to the Participant if the Participant resides in one of the countries
listed herein. This Appendix forms part of the Award. Capitalized terms used but
not defined herein shall have the meanings ascribed to them in the Award or the
Plan.

This Appendix also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to the
Participant’s participation in the Plan. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of January 2012. Such laws are often complex and change frequently.
As a result, the Company strongly recommends that the Participant not rely on
the information noted herein as the only source of information relating to the
consequences of the Participant’s participation in the Plan because the
information may be out of date at the time the Participant vests in the RSUs, or
when the Participant sells the Shares acquired under the Plan.

In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Company is not in a
position to assure the Participant of any particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant’s country may apply to the Participant’s
situation.

Finally, the Participant understands that if he or she a citizen or resident of
a country other than the one in which the Participant is currently working,
transfers employment after the Award Date, or is considered a resident of
another country for local law purposes, the information contained herein may not
apply to the Participant, and the Company shall, in its discretion, determine to
what extent the terms and conditions contained herein shall apply.

GERMANY

Notifications

Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank on Form Z10. No report is required
for payments less than €12,500.

 

7